At a former day of this term we refused to consider the statement of facts in this case because same was not filed within the time fixed by law. Under this showing made on motion for rehearing, we have decided now to consider same.
Appellant complains of the refusal of the court to give to the jury his special charges 1 and 2. There is nothing in either of said charges showing when same were presented to the court, whether before or after the court read his general charge to the jury as required by the Statutes governing such matters, and for that reason we are unauthorized to consider same. Art. 659 Cow. C. P. of the 1925 Penal Code; Art. 737 of Vernon's C. C. P. *Page 279 
There are no bills of exception in the record, nor objections to the court's charge, and failing to find any error in the trial of this case the motion for rehearing is refused and the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.